Citation Nr: 1135790	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus.

5.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a November 2007 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating effective June 29, 2007; and denied service connection for left ear hearing loss and tinnitus.  In a September 2008 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and type II diabetes mellitus and assigned a 30 percent and 10 rating, respectively, both effective August 2, 2007.

In an October 2009 rating decision, the RO found clear and unmistakable error in the September 2008 rating decision and granted an earlier effective date of June 29, 2007, for the grants of service connection for PTSD and type II diabetes mellitus.

As the appeal involves a request for higher initial ratings following the grants of service connection, the Board has characterized those issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although the Veteran submitted a notice of disagreement with the denial of service connection for cataracts in the November 2007 rating decision, he did not thereafter perfect the appeal by timely filing a substantive appeal.  Thus, this issue is no longer before the Board.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's left ear hearing loss had its onset in service or within one year thereafter, or that it is otherwise related to any incident of service.  

2.  The first clinical evidence reflecting complaints of tinnitus appears many years after service, and the only competent opinion to address the question of whether the disorder is related to in-service noise exposure weighs against the claim.

3.  Since the June 29, 2007, date of service connection, the Veteran's type II diabetes mellitus has not required insulin or an oral hypoglycemic agent.

4.  An October 2007 VA audiological examination revealed no worse than level I hearing in the right ear.

5.  A February 2010 VA audiological examination revealed no worse than level I hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for an initial rating in excess of 10 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2010).

5.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the service connection claims, the Veteran was sent a letter in August 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Veteran's right ear hearing loss and diabetes claims arise from an appeal of initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  If sensorineural hearing loss is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records reflect no complaint, finding, or diagnosis of tinnitus or hearing loss in the left ear.  His April 1970 pre-induction examination report reflects audiometric findings indicative of normal hearing, and his March 1972 separation examination report reflects 15/15 hearing on both whispered and spoken voice testing.  An undated audiogram also indicates normal hearing.

The evidence of record thus fails to indicate any tinnitus or clinical hearing loss in the left ear within the relevant auditory thresholds during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  Medical nexus evidence also is needed to support the Veteran's tinnitus claim.  

The Veteran underwent a VA audiology examination in October 2007.  His chief complaint was of bilateral tinnitus.  He stated that his hearing loss began about ten years ago and his tinnitus began in service.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
25
40

Speech recognition score on the Maryland CNC Word List was 92 percent.  The examiner provided a diagnosis of mild sensorineural hearing loss in the left ear at 4000 Hz.

The Veteran underwent another VA audiology examination in February 2010.  The Veteran stated that his hearing loss began in 1973 and his tinnitus began in 1990.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
25
30

Speech recognition score on the Maryland CNC Word List was 88 percent.  The examiner noted that the results represent a slight improvement from those in 2007.  The examiner then opined that the hearing loss in the left ear is not a result of noise exposure in service.  The examiner explained that the Veteran has only a mild high frequency hearing loss at one frequency, which is not a consistent pattern of noise-induced hearing loss.  The examiner also opined that the Veteran's tinnitus is not a result of noise exposure in service.  The examiner explained that the Veteran reported the onset of tinnitus in 1990.

As indicated above, the post-service evidence supports a finding of current hearing loss in the left ear to an extent recognized as a disability as defined by 38 C.F.R. § 3.385.  Further, the Veteran has asserted experiencing hearing loss and tinnitus, types of disabilities that he can establish on the basis of his own assertions.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, the claims for service connection for hearing loss in the left ear and tinnitus must be denied because the competent, probative evidence establishes that there is no medical relationship, or nexus, between either disability and his period of service.

Although the Board finds credible the Veteran's assertions of in-service noise exposure, there are no complaints of hearing loss or tinnitus until he filed his claims for service connection for the disabilities in August 2007, over 35 years after discharge.  The passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only competent opinion to address the etiology of the Veteran's left ear hearing loss and tinnitus weighs against the claims.  The February 2010 VA examiner considered the Veteran's complaints and description of noise exposure, and the evidence in the claims file.  However, after examining the Veteran, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by in-service noise exposure.  The examiner explained that the Veteran has only a mild high frequency hearing loss at one frequency, which is not consistent with noise-induced hearing loss.  The examiner also explained that the Veteran reported the onset of tinnitus in 1990, many years after discharge.

The Board finds the above opinion probative and dispositive on the nexus question in each claim, based as it was on both evaluation of the Veteran and consideration of his documented medical history and assertions.  Hence, the only competent, probative opinion to address the relationship between the Veteran's current disabilities weighs against the claims.  

The Board acknowledges the Veteran's assertion that he has had hearing loss and tinnitus since service.  The Board notes that he is competent to give evidence about observable symptoms such as hearing loss and tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous left ear hearing loss and tinnitus since active service, he is not found to be credible.  Again, his discharge examination report reflects normal hearing in the left ear with no complaint of tinnitus.  There is no objective evidence of hearing loss or tinnitus after discharge until October 2007.  There is also a discrepancy as to the dates of onset of his disabilities.  During the October 2007 examination, the Veteran stated that his hearing loss began 10 years earlier, which is inconsistent with his statement during the February 2010 examination that it began within one year after discharge.  Similarly, during the February 2010 examination, he stated that his tinnitus began in 1990, which is inconsistent with his statement during the October 2007 examination that it began in service.  Lastly, if he had experienced hearing loss and tinnitus continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in August 2007.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current left ear hearing loss or tinnitus to active service.

In summary, the claims of entitlement to service connection for left ear hearing loss and tinnitus must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Type II Diabetes Mellitus

The Veteran's type II diabetes mellitus is rated as 10 percent under Diagnostic Code 7913, 38 C.F.R. § 4.119 (2010).  Under this code, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating requires insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's type II diabetes mellitus.  

An October 2007 VA examination report reflects that the Veteran was on a restricted diet but taking no medications for his diabetes.  Based on laboratory results, his nonfasting blood sugar level did not confirm a diagnosis of diabetes.

An April 2008 private hospitalization note reflects that the Veteran carries a history of diet controlled diabetes.

A February 2010 VA examination report reflects that the Veteran's diabetes has been diet controlled, without any medications.  

Given the above, the Board finds that the Veteran's type II diabetes mellitus has not required insulin or an oral hypoglycemic agent and a restricted diet.  Thus, a higher initial rating is not warranted under Diagnostic Code 7913.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.  Further, the record fails to show any complications due to the diabetes mellitus that warrant separate compensable ratings.

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Right Ear Hearing Loss

The Veteran's right ear hearing loss is rated as 0 percent under Diagnostic Code 6100, 38 C.F.R. § 4.85 (2010).

Under 38 C.F.R. § 4.85, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.

Hearing tests are to be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2010).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist's final report must fully describe the functional effects caused by the veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 3.383 (2010), the veteran will be provided compensation as though both ears are service-connected if the nonservice-connected ear hearing disability was not caused by the veteran's own willful misconduct and the veteran's hearing disability in the service-connected ear is compensable to a degree of 10 percent or more. 

After a careful review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's right ear hearing loss.  

An October 2007 VA audiological examination report reflects complaints of tinnitus and pressure in the right ear.  The Veteran stated that he may have difficulty hearing in groups or watching television.  Audiometric testing revealed hearing threshold levels in decibels of 25, 20, 20, 20, and 25 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 21.  Maryland CNC speech recognition score was 92 percent.  

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level I hearing in the right ear based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

A February 2010 VA audiological examination report reflects complaints of difficulty hearing people at times.  Audiometric testing revealed hearing threshold levels in decibels of 20, 20, 15, 15, and 20 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 18.  Maryland CNC speech recognition score was 94 percent.  

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level I hearing in the right ear based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

The Board notes that the Veteran's service-connected right ear is not compensable to a degree of 10 percent or more; therefore, the provisions of 38 C.F.R. § 3.383  are not applicable. 

The Board also notes that the record does not reflect puretone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his right ear hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluation of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected right ear hearing loss and type II diabetes mellitus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.





ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied. 

An initial rating in excess of 10 percent for type II diabetes mellitus is denied.

An initial compensable rating for right ear hearing loss is denied.


REMAND

The record reflects that there may be outstanding records pertinent to the PTSD claim.  The Veteran indicated that he has been receiving treatment from Dr. H. at Family and Psychological Services in Cherry Hill since June 2007.  The RO made requests for records from Dr. H.  In reply, Dr. H. submitted reports dated October 2007, June 2008, December 2009, January 2010 and another dated in May 2010.  None of the records date back to June 2007, and these are summaries rather than the actual treatment records.    

The Board observes that the Veteran's correspondence dated in February 2008 indicates that Dr. H is a VA contracted psychologist.  In other words, the Veteran reports that he is receiving treatment at a non-VA facility authorized by VA.  As such, the RO must comply with the procedures set forth in 38 C.F.R. § 3.159(c)(2) in obtaining these records.  See 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from Dr. H. at Family and Psychological Services since June 2007, in accordance with 38 C.F.R. § 3.159(c)(2).  The request should make clear that it is the actual treatment records which are requested, rather than the treatment summaries which were previously provided.  

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


